Case 2:20-cv-12841-MFL-RSW ECF No. 1 filed 10/23/20         PageID.1   Page 1 of 13




                       UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF MICHIGAN
                            DETROIT DIVISION

TIMOTHY R. NORTON,
                                                      CIVIL COMPLAINT
     Plaintiff,

v.                                                  CASE NO. 2:20-cv-12841

GREENPATH, INC.,
                                                    JURY TRIAL DEMANDED
     Defendants.

                                   COMPLAINT

       NOW comes TIMOTHY R. NORTON (“Plaintiff”), by and through the

undersigned, complaining as to the conduct of GREENPATH, INC. (“Defendant”)

as follows:

                              NATURE OF THE ACTION

     1. Plaintiff brings this action for damages pursuant to the Credit Repair

Organizations Act (“CROA”) under 15 U.S.C. § 1679 et seq., as well as the

Minnesota Credit Services Organization Act (“MCSOA”) under Minn. Stat. §

332.52 et seq., for Defendant’s unlawful conduct.

                             JURISDICTION AND VENUE

     2. This action arises under and is brought pursuant to the CROA. Subject matter

jurisdiction is conferred upon this Court by 15 U.S.C §1679, as well as 28 U.S.C.




                                          1
    Case 2:20-cv-12841-MFL-RSW ECF No. 1 filed 10/23/20        PageID.2   Page 2 of 13




§§1331 and 1337, as the action arises under the laws of the United States.

Supplemental jurisdiction exists for the state law claim pursuant to 28 U.S.C. §1367.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant

resides within, conducts business within, and a substantial portion of the events or

omissions giving rise to the instant claims occurred within, the Eastern District of

Michigan.

                                                 PARTIES

      4. Plaintiff is a 52 year old natural “person,” as defined by 47 U.S.C. § 153(39),

residing in Plymouth, Minnesota.

      5. Defendant is a credit repair organization that describes its “mission” as “to

empower people to lead financially healthy lives.”1 Defendant states that “[e]very

year, hundreds of thousands of people improve their financial health by working

with us.”2 Defendant is a corporation organized under the laws of the state of

Michigan with its principal place of business located at 36500 Corporate Drive,

Farmington Hills, Michigan.

      6. Defendant is a “person” as defined by 47 U.S.C. §153(39).




1
    https://www.greenpath.com/about-greenpath/
2
    Id.

                                                    2
Case 2:20-cv-12841-MFL-RSW ECF No. 1 filed 10/23/20          PageID.3   Page 3 of 13




   7. Defendant acted through its agents, employees, officers, members, directors,

heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives

and insurers at all times relevant to the instant action.

                       FACTS SUPPORTING CAUSES OF ACTION

   8. In approximately October 2019, Plaintiff entered into a contract with

Defendant for the provision of credit repair services.

   9. The purpose of Defendant’s services provided to Plaintiff were for Defendant

to go about attempting to improve Plaintiff’s credit by seeking to reach settlements

with Plaintiff’s various creditors.

   10. In connection therewith, Plaintiff provided a list of outstanding accounts that

would be addressed through Defendant’s credit repair services.

   11. Plaintiff was required to make certain monthly payments to Defendant, the

funds from which would go towards Defendant’s efforts to address the debts

included within the program Defendant provided to Plaintiff.

   12. Included within the debts in the program Defendant provided to Plaintiff was

a Capital One debt with an account number ending in 4949 (“subject account”).

   13. Plaintiff was making monthly payments to Defendant to go about addressing

the subject account.




                                            3
Case 2:20-cv-12841-MFL-RSW ECF No. 1 filed 10/23/20          PageID.4   Page 4 of 13




   14. Defendant accepted Plaintiff’s payments in connection with the subject

account, and represented to Plaintiff that a portion of his monthly payments were

going towards addressing the subject account.

   15. However, contrary to Defendant’s representations, the payments he was

making were not being applied to the subject account as represented by Defendant.

   16. As a result of Defendant’s misrepresentations as to the services it was

providing in connection with the subject account, Plaintiff was subsequently sued

by the owner of the subject account, despite Plaintiff’s belief that Defendant was

actively paying down the subject account.

   17. As a direct result of Defendant’s acts and omissions, Plaintiff has suffered

concrete harm in the form of emotional distress and anxiety for being sued in

connection with a debt Defendant represented it was making payments on.

   18. Plaintiff has further being required to expend significant time and resources

to address the litigation that resulted from Defendant’s acts and omissions.

   19. In addition to the misrepresentations and errors made in Defendant’s

provision of services to Plaintiff, the contract underpinning the relationship between

Plaintiff and Defendant contains several infirmities under the CROA – infirmities

which render the entire contract void.




                                          4
Case 2:20-cv-12841-MFL-RSW ECF No. 1 filed 10/23/20        PageID.5   Page 5 of 13




   20. The CROA disclosures in Defendant’s contract, rather than being provided

to Plaintiff in a separate document as required by the CROA, are provided within

the operative contract and other written materials.

   21. Furthermore, Defendant’s placement of the notice of Plaintiff’s right to

cancel the contract is not in immediate proximity to the location reserved for

Plaintiff’s signature on the contract.

   22. Additionally, Defendant’s contract contains language which represents an

attempt to compel Plaintiff to waive rights afforded to him under the CROA.

   23. Frustrated and confused over Defendant’s conduct, Plaintiff spoke with the

undersigned regarding his rights.

   24. Plaintiff has suffered concrete harm as a result of Defendant’s actions,

including but not limited to, emotional distress, aggravation, mental anguish, being

subjected to unnecessary collection efforts as a result of Defendant’s acts and

omissions, as well as a violation of his state and federally protected interests –

interests which were harmed put at a material risk of harm stemming from

Defendant’s conduct.

      COUNT I – VIOLATIONS OF THE CREDIT REPAIR ORGANIZATIONS ACT

   25. Plaintiff repeats and realleges paragraphs 1 through 24 as though fully set

forth herein.

   26. Plaintiff is a “consumer” as defined by 15 U.S.C. § 1679a(1) of the CROA.


                                          5
Case 2:20-cv-12841-MFL-RSW ECF No. 1 filed 10/23/20          PageID.6    Page 6 of 13




   27. Defendant is a “credit repair organization” as defined by §1679a(3) of the

CROA, as it is a person who uses any instrumentality of interstate commerce or the

mails to sell, provide, or perform any service, in return for the payment of money or

other valuable consideration, for the express or implied purpose of improving a

consumer’s credit, credit history, or credit rating, or providing assistance to any

consumer with regard to any activity or service for the purpose of improving a

consumer’s credit.

       a. Violations of CROA § 1679b

   28. The CROA, pursuant to 15 U.S.C. § 1679b(a)(3) prohibits any person from

“mak[ing] or us[ing] any untrue or misleading representation of the services of the

credit repair organization.” Additionally, pursuant to 15 U.S.C. § 1679b(a)(4), any

person is prohibited from “engag[ing], directly or indirectly, in any act, practice, or

course of business that constitutes or results in the commission of, or an attempt to

commit, a fraud or deception on any person in connection with the offer or sale of

the services of the credit repair organization.”

   29. Defendant violated the above referenced provisions of the CROA through its

misrepresentations and deception as to the nature of the credit repair services it

provided Plaintiff. Defendant, through the nature of the program Plaintiff was

enrolled in, represented to Plaintiff that the subject account was being actively

addressed through Defendant’s services. However, it became apparent that


                                          6
Case 2:20-cv-12841-MFL-RSW ECF No. 1 filed 10/23/20         PageID.7   Page 7 of 13




Defendant misrepresented its services, as the payments Plaintiff was making were

not being made on the subject account as represented by Defendant. Plaintiff has

suffered significant hardship as a result of Defendant’s conduct, including but not

limited to the emotional distress and loss of time and resources commensurate with

defending a collection lawsuit that would not have come about but for Defendant’s

misrepresentations.

      b. Violation of CROA § 1679c(b)

  30. The CROA provides that a credit repair organization must provide consumers

with certain written disclosures in the contract underpinning the provision of credit

repair services to consumer. Pursuant to 15 U.S.C. § 1679c(b), “the written

statement required under this section shall be provided as a document which is

separate from any written contract or other agreement between the credit repair

organization and the consumer or any other written material provided to the

consumer.”

  31. Defendant violated 15 U.S.C. § 1679c(b) through its failure to provide the

written disclosures required under § 1679c in a statement separate from the written

contract or other material provided to the consumer. The manner in which the

disclosures were provided to Plaintiff demonstrate that the disclosures were

contained within the operative contract and other written materials provided to

Plaintiff, in direct violation of § 1679c(b).


                                           7
Case 2:20-cv-12841-MFL-RSW ECF No. 1 filed 10/23/20         PageID.8       Page 8 of 13




      c. Violation of CROA § 1679d(4)

  32. The CROA, pursuant to 15 U.S.C. § 1679d(4), requires credit repair

organization to include, in the contract between them and a consumer, “a

conspicuous statement in bold face type, in immediate proximity to the space

reserved for the consumer’s signature on the contract, which reads as follows: ‘You

may cancel this contract without penalty or obligation at any time before midnight

of the 3rd business day after the date on which you signed the contract. See the

attached notice of cancellation form for an explanation of this right.’”

  33. Defendant violated 15 U.S.C. § 1679d(4) through its complete failure to

provide the above disclosure in immediate proximity to the space reserved for

Plaintiff’s signature on the contract. Nowhere in the contract between Plaintiff and

Defendant does Defendant provide such a disclosure in bold face type in immediate

proximity to the space reserved for Plaintiff’s signature, demonstrating Defendant’s

direct violation of § 1679d(4).

      d. Violation of CROA § 1679f(b)

  34. The CROA, pursuant to 15 U.S.C. § 1679f(b) provides that, “[a]ny attempt

by any person to obtain a waiver from any consumer of any protection provided by

or any right of the consumer under [the CROA] shall be treated as a violation of

[the CROA].”




                                         8
Case 2:20-cv-12841-MFL-RSW ECF No. 1 filed 10/23/20          PageID.9   Page 9 of 13




   35. Defendant violated 15 U.S.C. § 1679f(b) through its attempt to obtain

Plaintiff’s waiver of the protections afforded him under the CROA. Defendant’s

contract contains a provision which states that it “shall not be responsible or liable

for any action taken by [Plaintiff’s] creditors.” Defendant’s attempt to waive

liability for the actions taken by Plaintiff’s creditors represents an attempt by

Defendant to insulate itself from liability in connection with the manner in which it

provides services to Plaintiff, as – given the case here – Plaintiff has been directly

harmed by the actions of his creditors, actions which came about as a result of

Defendant’s misrepresentations as to the services it was providing Plaintiff.

   36. The CROA further dictates that any contract found not to be in compliance

with the CROA “shall be treated as void” and “may not be enforced by any Federal

or State court or any other person.” 15 U.S.C. § 1679f(c).

   WHEREFORE, Plaintiff, TIMOTHY R. NORTON, respectfully requests that

this Honorable Court enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate
      the aforementioned bodies of law;

   b. Awarding Plaintiff actual damages to be determined at trial, as provided
      under 15 U.S.C. § 1679g(a)(1);

   c. Awarding Plaintiff punitive damages, in an amount to be determined at trial,
      as provided under 15 U.S.C. § 1679g(a)(2)(A);

   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15
      U.S.C. § 1679g(a)(3); and


                                          9
Case 2:20-cv-12841-MFL-RSW ECF No. 1 filed 10/23/20           PageID.10    Page 10 of 13




   e. Awarding any other relief as this Honorable Court deems just and
      appropriate.

                COUNT II – VIOLATIONS OF THE MINNESOTA CREDIT
                          SERVICES ORGANIZATION ACT

   37. Plaintiff restates and realleges paragraphs 1 through 36 as though fully set

forth herein.

   38. Plaintiff is a “buyer” as defined by Minn. Stat. § 332.52, subd. 2.

   39. Defendant is a “credit services organization” as defined by Minn. Stat. §

332.52, subd. 3(a).

          a. Violation of MCSOA § 332.53

   40. The MCSOA, pursuant to Minn. Stat. § 332.53, provides that “[a]ny attempt

by a credit services organization to have a buyer waive rights provided under [the

MCSOA] is a violation of [the MCSOA].”

   41. Defendant violated Minn. Stat. § 332.53 through its improper attempt to

obtain a waiver of Plaintiff’s rights provided under the MCSOA.

          b. Violation of MCSOA § 332.56

   42. The MCSOA, pursuant to Minn. Stat. § 332.56, subd. 1(4), prohibits a credit

services organization from “mak[ing] or us[ing] any untrue or misleading

representations in the offer or sale of the services of a credit repair organization or

engage, directly or indirectly, in any act, practice, or course of business that operates




                                           10
Case 2:20-cv-12841-MFL-RSW ECF No. 1 filed 10/23/20           PageID.11   Page 11 of 13




or would operate as fraud or deception upon any person in connection with the offer

or sale of the services of a credit services organization.”

   43. Defendant violated the above portion of the MCSOA through its

misrepresentations made to Plaintiff about the nature and contours of the services it

was providing Plaintiff.

          c. Violation of MCSOA § 332.58

   44. The MCSOA, pursuant to Minn. Stat. § 332.58, subd. 1(1), requires credit

services organizations to include, in the contract with a buyer, “a conspicuous

statement in boldface type, in immediate proximity to the space reserved for the

signature of the buyer, as follows: ‘If you, the buyer, have been denied credit within

the last 30 days, you may obtain a free copy of the consumer credit report from the

consumer reporting agency. You also have the right to dispute inaccurate

information in a report. You may cancel this contract at any time prior to midnight

of the fifth day after the date of the transaction. See the attached notice of

cancellation form for an explanation of this right.’”

   45. Defendant violated the above portion of the MCSOA through its complete

failure to provide the required disclosures in boldface type in immediate proximity

to the space reserved for Plaintiff’s signature. At no point in the contract between

Plaintiff and Defendant does Defendant provide the required disclosure in the

manner and location required by the MCSOA.


                                          11
Case 2:20-cv-12841-MFL-RSW ECF No. 1 filed 10/23/20        PageID.12     Page 12 of 13




   WHEREFORE, Plaintiff, TIMOTHY R. NORTON, respectfully requests that

this Honorable Court enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate
      the aforementioned statutes and regulations;

   b. Awarding Plaintiff actual damages pursuant to Minn. Stat. § 332.60;

   c. Awarding Plaintiff punitive damages pursuant to Minn. Stat. § 332.60;

   d. Awarding Plaintiff’s costs and reasonable attorney fees, pursuant to Minn.
      Stat. § 332.60; and

   e. Awarding any other relief as this Honorable Court deems just and
      appropriate.


Dated: October 23, 2020                        Respectfully submitted,


s/ Ahmad T. Sulaiman
Ahmad T. Sulaiman, Michigan Bar No. P82149
Counsel for Plaintiff
Admitted in the State Bar of Michigan
Admitted in the Eastern District of Michigan
Sulaiman Law Group, Ltd.
2500 South Highland Avenue, Suite 200
Lombard, Illinois 60148
(630) 575-8181 x124 (phone)
(630) 575-8188 (fax)
ahmad.sulaiman@sulaimanlaw.com

s/ Nathan C. Volheim
Nathan C. Volheim, Esq. #6302103
Counsel for Plaintiff
Admitted in the Eastern District of Michigan
Sulaiman Law Group, Ltd.
2500 South Highland Avenue, Suite 200
Lombard, Illinois 60148
                                        12
Case 2:20-cv-12841-MFL-RSW ECF No. 1 filed 10/23/20   PageID.13   Page 13 of 13




(630) 575-8181 x113 (phone)
(630) 575-8188 (fax)
nvolheim@sulaimanlaw.com


s/ Eric D. Coleman
Eric D. Coleman, Esq. #6326734
Counsel for Plaintiff
Admitted in the Eastern District of Michigan
Sulaiman Law Group, Ltd.
2500 South Highland Avenue, Suite 200
Lombard, Illinois 60148
(630) 575-8181 x. 105 (phone)
(630) 575-8188 (fax)
ecoleman@sulaimanlaw.com




                                       13
